Per Curiam.

R.C. 149.43(C) provides in pertinent part:
“If a person allegedly is aggrieved by the failure of a governmental unit to promptly prepare a public record and to make it available to him for inspection * * *, the person allegedly aggrieved may commence a mandamus action to obtain a judgment that orders the governmental unit or the person responsible for the public record to comply with division (B) of this section * *
The court of appeals granted respondent’s motion to dismiss on the ground that relator failed to join an indispensable party to the action. The court concluded that the board of trustees is not a governmental unit, and that the proper governmental unit here is the regional transit authority. Nor is the board of trustees the person responsible for the public records. GCRTA’s *277bylaws designate the Secretary-Treasurer of GCRTA as the person responsible for maintaining the public records sought by relator.
We agree with the court of appeals. Accordingly, its judgment is affirmed.

Judgment affirmed.

Sweeney, Holmes, Douglas, Weight, H. Beown and Resnick, JJ., concur.
Moyer, C.J., not participating.